          Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



 LATOYA LANCASTER,
 VICTOR L. BROWN,
 MARTIN JENNINGS and
 SHAMEKICA PROCTOR,Individually and
 on BehalfofOthers Similarly Situated,

                 Plaintiffs,
                                                                Civil Action No. TDC-19-2632

                 V.



 FQSR,d/b/a KBP Foods,

                 Defendant.




                                  MEMORANDUM OPINION


       Plaintiffs Latoya Lancaster, Victor Brown,Martin Jennings, and Shamekica Proctor,acting

individually and on behalf of all similarly situated individuals, have filed this action against their

current or former employer, FQSR LLC, d/b/a KBP Foods ("FQSR"), alleging violations of the

Fair Labor Standards Act("FLSA"),29 U.S.C. §§ 201-219(2018),the Maryland Wage and Hour

Law ("MWHL"), Md. Code Ann., Lab. & Empl. §§ 3-401 to 3-431 (LexisNexis 2016), and the

Maryland Wage Payment and Collection Law("MWPCL"), Md. Code Ann., Lab. & Empl. §§ 3-

501 to 3-509, as well as a common law claim of unjust enrichment, based on the failure to pay

them wages for all of their time worked,including overtime. Plaintiffs assert the FLSA claim as

a collective action under 29 U.S.C. § 216(b)and the state law claims as a class action under Federal

Rule of Civil Procedure 23. Pending before the Court is Plaintiffs Pre-Discovery Motion for

Conditional Certification ofthe FLSA collective action. Having reviewed the submitted materials.
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 2 of 19



the Court finds no hearing necessary. D. Md. Local R. 105.6. For the reasons set forth below,

Plaintiffs' Motion will be GRANTED IN PART and DENIED IN PART.


                                       BACKGROUND


       FQSR operates approximately 700 Kentucky Fried Chicken ("KFC") and Taco Bell

franchise restaurants across the United States. Currently, FQSR operates 20 KFC restaurants in

Maryland, seven of which were acquired by FQSR in July 2019. FQSR's Maryland restaurants

are divided into three regions. Thomas Chalkley, who has been employed by FQSR since June

2016, is the Area Coach responsible for one of those three regions encompassing the restaurants

in Prince Frederick, Kettering, Upper Marlboro, La Plata, Waldorf, and Bryans Road, Maryland.

       FQSR employed each of Plaintiffs at the KFC in La Plata, with two having also worked at

various times at the KFC in Upper Marlboro,on a non-exempt hourly basis for various time periods

beginning from 2008 until the present. Plaintiffs claim that throughout their employment with

FQSR, they regularly worked in excess of 40 hours during a workweek but ultimately were not

paid for all of that time worked because FQSR managers, through various methods, eliminated or

reduced the number of work hours credited for pay. These methods included supervisors: (1)

directly adjusting downward the number ofhours iri existing time records;(2)inaccurately entering

an employee's time when the restaurant's timekeeping system requiring the employee's fingerprint

to clock in and out was not working;(3) directly clocking out employees who were still working,

without their knowledge; and (4) directing employees to clock out even while they continued

working and falsely promising to add the time to another workday. Plaintiffs allege that FQSR

incentivized its managers to engage in these practices by offering bonuses if they kept "Hourly

Labor" metrics low. Compl.f 17, ECF No. 1.
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 3 of 19



       Lancaster filed this action on behalf of herself and those similarly situated alleging that

based on these practices, FQSR unlawfully failed to pay non-exempt employees for all hours

worked and failed to provide overtime pay for certain overtime hours, in violation of the FLSA,

MWHL,and MWPCL,and resulting in unjust enrichment. Lancaster has brought her FLSA claim

as a collective action pursuant to 29 U.S.C. § 216(b) and her state law claims as a class action

pursuant to Federal Rule of Civil Procedure 23. Pursuant to 29 U.S.C. § 216(b), Brown, Jennings,

and Proctor have opted into the FLSA collective action as additional plaintiffs.

                                          DISCUSSION


       In their Pre-Discovery Motion for Conditional Certification, Plaintiffs requestecf that the

Court conditionally certify an FLSA collective action on behalf of "All individuals who have

worked at one of[FQSR's]KFC or Taco Bell restaurant franchises located in Maryland within the

last three years and were classified as nonexempt from the overtime pay mandates." Mot.

Conditional Certification ("Mot.") at 1, ECF No. 37-1. Plaintiffs have since amended their

proposed collective action definition to consist of "All individuals who have worked at one of

[FQSR's] KFC or Taco Bell restaurant franchises located in Maryland within the last three years

and were classified as nonexempt from the overtime pay mandates except those who only worked

as either 'Co-Managers' and 'Shift Managers' during the entire period." Reply at 3,ECF No. 42.

Plaintiffs contend that this putative class of employees at FQSR restaurants across Maryland

consists ofindividuals similarly situated to Plaintiffs in that they: (1)are paid on an hourly basis;

(2) have regularly worked more than 40 hours in a single workweek; and (3) have not been

compensated for all of their work activities.

       Although FQSR argued, in opposing the Motion,that the Plaintiffs' original putative class

definition was too broad because it includes certain managers exempt from the overtime
          Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 4 of 19



requirements but who were responsible for the allegedly unlawful practices, where Plaintiffs have

modified their class definition to exclude such managers, and FQSR has not seriously contested

that such exclusion would cure the alleged deficiency in the collective action definition, the Court

need not further address that particular argument. See, e.g., Cowan v. Nationwide Mut. Ins. Co.,

No. 2:19-cv-1225, 2019 WL 4667497, at *7(S.D. Ohio Sept 25, 2019)(considering at the FLSA

conditional class certification stage the plaintiffs amended proposed class definition as stated in

the reply brief, which narrowed the scope from all of defendant's hourly call-center employees to

all non-exempt employees who had worked at or for defendant's call centers and provided direct

customer support and assistance through phone or email systems); Sawyer v. Health Care Sols, at

Home, Inc., No. 5:16-CV-5674, 2018 WL 1959632, at *3 (E.D. Pa. Apr. 25, 2018)(considering

the plaintiffs narrowed class definition as stated in his reply brief).

1.      Legal Standard

        The FLSA generally requires that employees who work more than 40 hours in a week

receive overtime pay at the rate of one and one-half times their regular pay rate. See 29 U.S.C. §

207(a). If an employer violates these rules, employees may sue their employers as individuals or,

if they choose, in a collective action on behalf of themselves and "similarly situated" employees.

29 U.S.C. § 216(b); see Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754,758(4th Cir.

2011). If employees choose to pursue a collective action, they may seek court-approved notice to

inform similarly situated employees that they may join the litigation. See Hoffman-La Roche v.

Sperling, 493 U.S. 165, 169 (1989)(discussing the parallel collective action provision under the

Age Discrimination in Employment Act).

        The collective action provision serves several purposes. First, collective actions allow

plaintiffs "the advantage oflower individual costs to vindicate rights by the pooling ofresources."
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 5 of 19



Id. at 170. Second, collective actions allow the courts efficiently to resolve common issues in one

proceeding. See id.      Third, FLSA collective actions promote enforcement of the law by

empowering employees to "join in their litigation so that no one ofthem need stand alone in doing

something likely to incur the displeasure of an employer." See Pentland v. Dravo Corp., 152 F.2d

851, 853 (SdCir. 1945).

        Although the United States Court of Appeals for the Fourth Circuit has not provided

specific guidance on how to address a motion for conditional certification of an FLSA collective

action, decisions from other Courts of Appeals have identified, and judges of the United States

District Court for the District of Maryland generally apply, a two-step process to test the

sufficiency of the purported class: (1) a pre-discovery determination that the purported class is

similarly situated enough to disseminate notice (the "notice stage"); and (2) a post-discovery

determination, typically in response to a motion for decertification, that the purported class is

indeed similarly situated. See, e.g., Thiessen v. General Electric Capital Corp., 267 F.3d 1095,

1102 (10th Cir. 2001); Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1218-19 (11th Cir.

2001); Mooney v. Aramco, 54 F.3d 1207, 1213-14 (5th Cir. 1995); Randolph v. Powercomm

Constr., Inc., 7 F. Supp. 3d 561, 575 (D. Md. 2014); Syrja v. Westat, Inc., 756 F. Supp. 2d 682,

686 (D. Md. 2010).        At the notice stage, courts applying this process make a threshold

determination whether the class is similarly situated based on "substantial allegations" in the

pleadings and any submitted affidavits or declarations. See Thiessen, 267 F.3d at 1102. Then,

once discovery is largely completed, such courts perform a more stringent inquiry into whether

the class is indeed similarly situated. Mooney, 54 F.3d at 1214.

        Because the record is sparse at the notice stage, courts often apply "a fairly lenient

standard." Id; Hipp, 252 F.3d at 1218 (noting that courts use a "fairly lenient standard" that
          Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 6 of 19



"typically results in 'conditional certification'" at the notice stage); Randolph, 1 F. Supp. 3d at

575-76. Thus,courts require no more than "substantial allegations that the putative class members

were together the victims of a single decision, policy, or plan." Thiessen, 267 F.3d at 1102

(citations omitted); Randolph, 1 F. Supp. 3d at 575-76. Although vague allegations with meager

factual support are generally insufficient to certify a class, proponents of conditional class

certification need not conclusively demonstrate that a class of similarly situated plaintiffs exists.

See Randolph, 1 F. Supp. 3d at 576; Syrja, 756 F. Supp. 2d at 686 (requiring "relatively modest"

evidence that the putative class members are similarly situated).

         This Court will apply the two-step process because a modest inquiry into the propriety of

conditional class certification before issuing court-approved notice is consistent with the purposes

of the FLSA collective action provision. Certainly, some threshold inquiry before issuing notice

to potential class members is appropriate to ensure that notice is not subject to misuse and is

"timely, accurate, and informative." See Hoffman-La Roche, 493 U.S. at 171-72. But it is equally

important that the inquiry occur under a lenient standard to be consistent with the FLSA's purposes

of promoting efficient joint adjudication of claims, lowering the costs of litigation to employee

plaintiffs, and accounting for employees' natural reluctance to challenge an employer. See id. at

llO;Pentland, 152 F.2d at 853.

         Finally, because all employees who join an FLSA collective action, unlike a class action

under Federal Rule of Civil Procedure 23, must affirmatively opt into the litigation as plaintiffs,

see Simmons, 634 F.2d at 758, it would be unfair to impose an initial barrier significantly more

stringent than the one imposed on ordinary plaintiffs seeking to join a litigation under Rule 20.

For these reasons, the Court applies the two-step process and the lenient standard at the notice

stage.
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 7 of 19



II.    Conditional Certification


       The Complaint alleges that as a result ofFQSR's common business practices ofeliminating

hours actually worked from those compensated, Plaintiffs and similarly situated, non-exempt

hourly employees were not properly compensated, including with overtime pay. Plaintiffs have

submitted four declarations providing factual support for their allegations. Although FQSR argues

that some of the declarations present hearsay evidence, at this stage of the proceedings, the Court

may consider affidavits containing reports ofstatements by supervisors, which are not necessarily

hearsay, Fed, R. Evid. 801(d)(2)(D), as well as hearsay statements, such as those made by co-

workers. SeeMontoyav. S.C.C.P. Painting Contractors,/«c.,No. CCB-07-455,2008 WL 554114,

at *3(D. Md. Feb. 26,2008)(granting conditional certification in part based on accusations made

in sworn declarations that the defendant's supervisors told employees about a policy not to pay

overtime wages); Marroquin v. Canales, 236 F.R.D. 257, 260 (D. Md. 2006)(holding that the

plaintiffs adequately demonstrated that other unidentified co-workers were similarly situated in

part based on one plaintiffs declaration that a group of workers told him that they had worked for

multiple weeks without pay);            v. Empire Equity Grp., Inc.,'Ho. WDQ-09-1603,2009 WL

4018560, at *3(D. Md. Nov. 18, 2009)("Judges deciding motions for conditional certification in

this district have considered hearsay in supporting affidavits" which "is appropriate given the

modest factual support required at this stage.").

       Upon consideration of the available facts, the Court finds that Plaintiffs have offered

sufficient evidence to satisfy the lenient standard at this stage as to a subset of FQSR restaurants

in Maryland. All four Plaintiffs assert in their declarations that they personally worked at the KTC

in La Plata and two also worked at the KFC in Upper Marlboro. While at those restaurants, they

all were required to perform work that was often not reflected in their paychecks. They reported



                                                    7
          Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 8 of 19



that the same or similar tactics were employed by supervisors for reducing their hours, including

directly reducing the hours in existing time records, entering inaccurately low numbers of hours

when the timekeeping system accessible only with an employee's fingerprint was down; directly

clocking employees out even while they continued working; and directing employees to clock out

and continue working while falsely promising to add the extra work time to another workday.

Beyond their own experiences, Plaintiffs have stated that they personally observed and heard from

co-workers of similar off-the-clock manipulation of time entries against other employees.

Plaintiffs have provided a consistent explanation for these deficiencies, based on similar statements

by their managers: that supervisors were motivated to alter the time records because they received

monthly bonuses if they limited the number of hours worked by crew members to meet "labor

budgets"from the company. E.g., Lancaster Decl.14,Mot.Ex. I,ECF No.37-2. Where Plaintiffs

have provided declarations establishing that similar motivations and tactics were employed by

multiple managers at the La Plata and Upper Marlboro restaurants, against multiple employees

with the same result of a failure to pay for all hours worked, the Court finds that Plaintiffs have

sufficiently alleged that the employees at those two KFC locations were "together the victims of a

single decision, policy, or plan." Thiessen, 267 F.3d at 1102. Thus, at a minimum, employees at

these two locations are similarly situated for purposes of collective action certification. See Butler

V. DirectSAT USA, LLC,876 F. Supp. 2d 560, 569(D. Md. 2012)(certifying an FLSA collective

action for suppression ofovertime pay across multiple warehouses based on evidence that multiple

warehouse managers instructed workers, contrary to company policy, not to record all of their

time, such that the evidence was "sufficient at this early stage to demonstrate that the instructions

Plaintiffs received were not attributable solely to a rogue supervisor")(citations omitted).
             Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 9 of 19



        Plaintiffs further argue that the collective action should be certified across all FQSR

franchises in Maryland because they are similarly situated to employees at those locations, even if

none of Plaintiffs worked at locations other than La Plata and Upper Marlboro. Plaintiffs argue

that such a broad certification is appropriate where there is a "common policy or plan," Rosario v.

Valentine Ave. Disc. Store, Co., 828 F. Supp. 2d 508, 516(E.D.N.Y. 2011), which can oftentimes

be inferred if there is "common ownership and control of all... entities," Karic v. Major Auto.

Companies, Inc., 799 F. Supp. 2d 219,227(E.D.N.Y.2011). The Court agrees that Plaintiffs have

alleged sufficient facts at this stage to support the conclusion that workers at KFC locations in the

same region are similarly situated and thus may be part ofthe collective action to be conditionally

certified.


        Beyond the evidence relating to La Plata and Upper Marlboro, Plaintiffs offer, in Brown's

declaration, the fact that a cook at the Bryans Road KFC told him that his "hours worked never

added up correctly" when he worked there for "Miss Thomas," one ofthe managers who allegedly

engaged in the tactics to reduce employees' hours worked at La Plata or Upper Marlboro. Brown

Decl. T[ 8, Mot. Ex. 3, ECF No. 37-3. Brown also stated that he heard a specific conversation in

which Area Manager "Tom" told his manager that she needed "to reduce the hours that crew

members worked at the restaurant to meet her labor budget."
                                                       |    Id. 4. FQSR has acknowledged

that Tom Chalkley is the Area Coach for six Maryland locations in one ofFQSR's three Maryland

regions, which include the KFC's in La Plata, Upper Marlboro, and Bryans Road, as well as in

Prince Frederick, Kettering, and Waldorf("the Chalkley Area"). Based on Chalkley's common

supervisory role across Plaintiffs' locations of employment as well as Bryans Road, and the

reported statement that ties Chalkley to the motivation for the alleged compensation practices at

issue here. Plaintiffs have met the "relatively modest" evidentiary requirement to show that
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 10 of 19



employees across all ofthe FQSR restaurants in the Chalkley Area are similarly situated as to such

practices and may therefore be included in the collective action to be conditionally certified. Syrja,

756 F. Supp. 2d at 686; see also Butler, 876 F. Supp. 2d at 570 n.lO (noting that the analysis for

conditional certification is not quantitative and thus a single affidavit may,in some circumstances,

be enough to shov^^ a common policy to violate the FLSA). This conclusion is bolstered by

Lancaster's statement that she had conversations with two substitute managers,"Mr. Ola and Ms.

Dale," who were "from other restaurants in Maryland," in which they warned that workers "at

other Maryland restaurants were also being short changed by their managers to keep labor budgets

low so they could get bonuses." Lancaster Deck ^ 8.

       FQSR's arguments to limit the collective action to only the La Plata and Upper Marlboro

locations are unpersuasive. First, FQSR argues that it has always had mandatory policies that

employees record and be paid for all time worked. However, "it is well-settled that the

promulgation of written policies, per se, is insufficient to immunize an employer from conduct that

otherwise contravenes the FLSA." Essame v. SSC Laurel Operating Co. LLC, 847 F. Supp. 2d

821, 828 (D. Md. 2012). Second, FQSR argues that a determination whether members of the

proposed class are similarly situated would require numerous highly individualized factual

inquiries regarding time records, whether they were modified, and what role or awareness, if any,

these employees' supervisors had of these practices. "The salient flaw in this argument is that it

delves too deeply into the merits of the dispute; such a steep plunge is inappropriate for such an

early stage of a FLSA collective action. The crux of the matter is whether Plaintiffs have made a

modest factual showing that they were victims ofa common policy or scheme that contravenes the

FLSA." Id. at 826. "For the reasons articulated above. Plaintiffs have made this modest showing."

Id.




                                                  10
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 11 of 19



        Finally,FQSR argues that the certification should not extend to the seven restaurants FQSR

acquired in July 2019. Where FQSR has not provided any information to demonstrate how many

and which of these recently acquired locations are located in the Chalkley Area, it is unclear to

what extent this argument is relevant to the Court's identified class. In any event, as to any such

restaurants now under Chalkley's oversight, where the allegations in the submitted declarations

extend to the present day,they would now be subject to the same policies and practices as the other

FQSR restaurants in the same area. The Court will therefore conditionally certify a collective

action across the six FQSR KFC locations within the Chalkley Area. See, e.g., Mendoza v. Mo's

Fisherman Exch., Inc., No. ELH-15-1427, 2016 WL 3440007, at *14 (D. Md. June 22, 2016)

(certifying a class broader than just the locations where the plaintiffs personally worked where the

plaintiffs presented information about conversations with employees at other locations about

experiencing similar wage improprieties, and there was evidence of a common owner involved in

the operation of all of the restaurants); Andrade v. Aerotek, Inc., No. CCB-08-2668, 2009 WL-

2757099, at *5 8c n.13(D. Md. Aug. 26, 2009)(granting conditional certification to employees at

both the Charlotte office at which the plaintiffs offering evidence of improper overtime practices

worked and at a second office managed by the same individual); see also Contrera v. Longer,278

F. Supp. 3d 702, 718 (S.D.N.Y. 2017) (granting conditional certification to superintendents

working in all apartment buildings managed from the same office, based on plaintiffs'

conversations with employees from certain other buildings managed by that office that they

likewise did not receive overtime pay).

        The Court will not, however, conditionally certify a class encompassing all FQSR

restaurants across the state of Maryland. For allegations of improper defacto pay policies that

may violate the FLSA,some evidence that the improper practices extend across the proposed class



                                                 11
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 12 of 19



is necessary. See, e.g., Andrade,2009 WL 2757099, at *5 (declining to extend the class to offices

for which there was no evidence ofemployees instructed not to report overtime); Camper v. Home

Quality Mgmt. Inc.., 200 F.R.D. 516,520-21 (D. Md.2000)(limiting conditional certification and

notice to employees ofthe single company facility for which there had been a factual showing of

uncompensated work known to supervisors). At this stage, Plaintiffs have not provided specific

evidence that the allegedly unlawful pay practices extended beyond the Chalkley Area.

Lancaster's statement that substitute managers acknowledged that such practices existed at "other

Maryland restaurants" is too vague and non-specific to demonstrate that the practices occurred

outside of the Chalkley Area. See, e.g., Hamadou v. Hess Corp., 915 F. Supp. 2d 651, 666-67

(S.D.N.Y. 2013)(finding a single statement that defacto unlawful timekeeping practices were a

"company policy" to be insufficient to warrant statewide conditional certification but granting

certification to employees at all Hess gas stations in two regional territories within New York).

        In support ofa statewide class, Plaintiffs primarily argue that because a different group of

non-exempt restaurant employees of FQSR alleged similar FLSA violations in a 2018 case filed

in the United States District Court for the Western District of Missouri, Cano v. FQSR, LLC,No.

4:18-cv-00640 (W.D. Mo. 2018), the Court should infer that there exist "common, corporate

policies ...across all FQSR's restaurants, including throughout Maryland." Reply at 9. Although

courts may consider prior, similar cases against the same,defendant in resolving the question of

collective action certification, in several ofthe cases relied upon by Plaintiffs, the court considered

a prior case involving the same or nearby work locations in support of certifying a class of

employees at a single location only. See Clinton v. Gov't Employees Ins. Co., No. 2:16CV430,

2017 WL 3025558, at *1, *4 (E.D. Va. July 14, 2017)(considering the fact that employees of a

Virginia Beach, Virginia call center were part of a certified collective action across multiple



                                                  12
        Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 13 of 19



locations that was later decertified in granting certification of a subsequent, separate collective

action focused on that Virginia Beach location only); Alvirde v. Fresh Farms Int'l Mkt., Inc., No.

14 CV 715, 2014 WL 7265072, at *2(N.D. 111. Dec. 19, 2014)(certifying a collective action at a

single grocery store based on nine declarations of employees at that store as well as consideration

of the previous settlement of a similar lawsuit in the same district against the same defendant);

Pontonesv. San Jose Rest. /«c.,No. 5:18-CV-219-D,2019 WL 5680347, at *2(E.D.N.C. Oct. 31,

2019)(considering the previous certification and settlement of a collective action of employees

working in a group of restaurants in granting collective action certification in a subsequent case

relating to the same restaurants filed after an alleged breach ofthe settlement agreement). In other

instances, the court considered specific evidence from other lawsuits against the same defendant,

such as declarations or deposition testimony, that related to the specific geographic locations that

formed the proposed class. See Babbitt v. Broadband Interactive, Inc., No. 8:ll-CV-2855-T-24,

2012 WL 1898636, at *5 (M.D. Fla. May 23, 2012)(considering declarations filed in previously

settled cases against the defendant by employees at locations across multiple Florida counties in

granting certification of a new statewide FLSA collective action relating to Florida); Mendoza v.

Casa de Gambia Delgado, Inc., No.07CY2579(HB),2008 WL 3399067, at *2-3(S.D.N.Y. Aug.

12, 2008)(finding that deposition testimony taken in a prior lawsuit against the same defendant

was relevant in establishing a common policy in the present case). Here, Plaintiffs do not rely on

specific affidavits or other evidence from Cano, and, unlike in the cited cases, they ask the Court

to infer unlawful pay practices here in Maryland by extrapolating from a case involving practices

in a different part of the United States. The Court concludes that the second-hand statements that

the unlawful practices occurred in "other Maryland restaurants" and the allegations of similar

practices in Missouri are, without more, insufficient to meet Plaintiffs' "burden of showing that



                                                13
          Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 14 of 19



  their claims are similarly situated" with those of employees at all FQSR KFC locations in

' Maryland. Baylor v. Homefix Custom Remodeling Corp.,443 F. Supp.3d 598,605(D. Md.2020);

  see, e.g., Andrade,2009 WL 2757099, at *5; Camper,200 F.R.D. at 520-21.

         In summary,the Court will grant Plaintiffs' Motion as to all individuals who have worked

  at one ofFQSR's KFC or Taco Bell restaurant franchises located in the Chalkley Area(the Prince

  Frederick, Kettering, Upper Marlboro, La Plata, Waldorf, and Bryans Road locations) within the

  last three years and were classified as non-exempt from the overtime pay mandates, except those

  who worked only as either "Co-Managers" or "Shift Managers" during the entire period. Other

  cases in this District have likewise resulted in certification of a collective action under similar


  circumstances. See, e.g.,Mendoza,2016 WL 3440007,aC^lAiAndrade,2009 WL 2757099, at *5

  & n.l3 (certifying a collective action across two offices that were under one director's purview).

  The Court will deny without prejudice the Motion as to the remaining FQSR KFC restaurants in

  Maryland.

  III.   Notice


         Having conditionally certified the collective action, the Court will authorize the provision

  of notice to members of the putative class as defined above. FQSR, however, further argues that

  notice may not be sent to employees who have entered into binding arbitration agreements to

  resolve any employment disputes.       The Fourth Circuit has not addressed whether, at this

  conditional certification stage, courts must determine whether named plaintiffs or potential class

  members have valid arbitration agreements that may impact their ability to participate in a

  collective action. Nevertheless, FQSR relies on two recent out-of-circuit cases which concluded

  that a court may not authorize notice to individuals who have been shown to have entered into

  valid arbitration agreements and must give the defendant the opportunity to make that showing.



                                                  14
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 15 of 19



See Bigger V. Facebook, Inc., 947 F.3d 1043,1050(7th Cir. 2020); In re JPMorgan Chase & Co.,

916 F.3d 494, 502-03 (5th Cir. 2019)(holding that "[wjhere a preponderance of the evidence

shows that the employee has entered into a valid arbitration agreement," a district court may not

order notice to be sent to that employee as part of any sort of certification" because "alerting those

who cannot ultimately participate in the collective merely stirs up litigation"). In Bigger,the court

adopted this requirement on the grounds that efficiency neither favors nor disfavors such a

requirement, but that any benefit of efficiency is overridden by the need for the court to "maintain

neutrality and to shield against abuse of the collective-action device." Bigger,947 F.3d at 1050.

       By contrast, numerous other courts, when presented with this issue, have concluded that

evaluating the enforceability of an arbitration agreement is premature and "irrelevant" at the

conditional certification stage,as such evaluation is a"merits-based determination better dealt with

at the decertification stage." Meyer v. Panera Bread Co.,344 F. Supp. 3d 193,206(D.D.C. 2018)

(collecting cases); see also Camara v. Mastro's Restaurants LLC,340 F. Supp. 3d 46, 59(D.D.C.

2018)(holding that based on "the decisions of the majority of courts" that have addressed this

issue,"[a]t least in the circumstances ... in which the named Plaintiffhas not signed an arbitration

agreement... the Court will not prematurely limit the dissemination of notice"); Romero v. La

Revise Assocs., L.L.C., 968 F. Supp. 2d 639, 647 (S.D.N.Y. 2013)(holding that "courts have

consistently held that the existence of arbitration agreements is irrelevant to collective action

approval because it raises a merits-based determination")(internal citations omitted).

       The Court agrees with the reasoning in cases such as Meyer that the existence and

enforceability ofan arbitration agreement is a merits-based determination ordinarily not addressed

at the conditional certification stage. See Thiessen, 267 F.3d at 1102(requiring at the conditional

certification stage "nothing more than substantial allegations" that the putative class members were



                                                 T5
         Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 16 of 19



victims ofa single decision, policy, or plan). The Court also has reservations about the reasoning

of Bigger and In re JPMorganChase. Although Bigger correctly focused on the "twin goals" of

collective actions of "efficiency" and "enforcement," it concluded that efficiency did not

particularly favor resolving arbitration first or deferring on the question until after conditional

certification. Bigger,947 F.3d at 1049. This Court concludes, however, that efficiency disfavors

delaying certification and notice until after the resolution of whether there are binding arbitration

agreements, because it would be highly inefficient to adjudicate the validity of one plaintiffs

purported arbitration agreement, only to receive, after the issuance of notice, additional claims of

the existence of valid arbitration agreements relating to various opt-in plaintiffs. Here, for

example, rather than assess the validity of two opt-in plaintiffs' arbitration agreements now, and

then conduct a similar analysis for an unknown number of other plaintiffs in the future, it would

be more efficient to consider and decide those questions together, after the issuance of notice.

Indeed, the Bigger court recognized that "[a]s a general matter, it may be efficient to first send

notice to a group of people and then weed out those who opt in but are in fact ineligible to join."

Bigger, 947 F.3d at 1050.

       As for enforcement of the FLSA, this goal, as well as efficiency, is undermined by any

rigid requirement to resolve disputes about arbitration agreements before deciding the question of

conditional certification and issuing notice, because the inevitable delay associated with

adjudicating fact-based disputes about the validity of arbitration agreements has a substantive

impact on claims. Specifically, because on FLSA claims the statute of limitations continues to

run on potential class members' claims until they actually file a consent to opt into the collective

action,see 29 U.S.C. § 256(b), the benefits of collective actions "depend on employees receiving

accurate and timely notice concerning the pendency ofthe collective action, so that they can make



                                                 16
        Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 17 of 19



informed decisions about whether to participate." Hoffmann-La Roche,493 at 170. Yet if notice

cannot be issued until the validity of all purported arbitration agreements have been tully

adjudicated, putative class members claims may expire in whole or in part before notice is issued.

        These considerations outweigh the concem that issuing notice to individuals who may have

a valid arbitration agreement will exhibit a lack of neutrality by the court or constitute the

solicitation of claims. See Bigger, 947 F.3d at 1050. In upholding court-supervised notice of a

collective action, the Supreme Court concluded that "[c]ourt intervention in the notice process for

case management purposes is distinguishable in form and function from the solicitation ofclaims."

Hoffmann-La Roche, 493 U.S. at 174. Where the Supreme Court entrusted district courts to be

"scrupulous to respect judicial neutrality" and to avoid "even the appearance of judicial

endorsement of the merits of the action," the interest in maintaining neutrality is best addressed

through the crafting of the language of the notice to ensure that no message of endorsement is

conveyed. Id. Thus, where there is at least one named plaintiff who is unencumbered by an

arbitration agreement, the Court finds no requirement to adjudicate whether certain putative class

members have valid arbitration agreements before issuing notice. See Camara, 340 F. Supp. 3d

at 59 (holding that where the named Plaintiff had not signed an arbitration agreement and

"questions offact remain about the existence and validity ofother arbitration agreements,the Court

will not prematurely limit the dissemination of notice"). The Court will therefore order that notice

be issued.


       The Court notes that even under the more restrictive approach of Bigger, notice may issue

as to all putative class members other than Brown and Jennings. First, FQSR acknowledges that

Lancaster and Proctor have not entered into arbitration agreements, so it is undisputed that there

is at least one named plaintiff not subject to^an arbitration agreement. Second, while FQSR offers


                                                17
        Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 18 of 19



evidence ofarbitration agreements accepted by Brown and Jennings,the validity of which remains

in dispute, it has not identified any other specific potential class member who signed a valid

arbitration agreement, nor has it provided any specific evidence establishing such a claim. Thus,

even under Bigger,the Court may issue notice to Lancaster,Proctor, and all putative class members

other than Brown and Jennings. See Bigger, 947 F.3d at 1050 (barring the issuance of notice to

employees for whom the defendant has asserted and provided evidence to prove the validity and

applicability of an arbitration agreement).

        Accordingly, the Court will authorize notice to issue to all putative class members other

than Brown and Jenmngs. Though it could do so, based on the unique circumstances ofthis case,

the Court will not issue notice to Brown and Jennings for two reasons. First, where they have

already opted into this case, the question whether they should receive notice is effectively moot,

so there is no enforcement interest in such issuance. Second, where FQSR has previously sought

leave to file a Motion to Compel Arbitration as to Brown and Jennings, even before the Motion

for Conditional Certification was filed, and the Court, as a matter ofjudicial efficiency directed

that FQSR's motion be deferred until after the Motion for Conditional Certification was addressed,

the Court should fairly address the arbitration issue as to Brown and Jennings before proceeding

further with their claims. The Court will therefore defer any necessary issuance ofnotice to Brown

and Jennings until after resolution ofthe Motion to Compel Arbitration.

       Finally, because Plaintiffs have not submitted proposed notice provisions, the Court will

require the parties to meet and confer and submit a comprehensive,joint proposal regarding notice

within 14 days.




                                               18
        Case 8:19-cv-02632-TDC Document 48 Filed 09/11/20 Page 19 of 19



                                        CONCLUSION


       For the foregoing reasons, Plaintiffs' Motion for Conditional Class Certification will be

GRANTED IN PART and DENIED IN PART. The Motion will be granted in that the Court will

conditionally certify a collective action consisting of all individuals who have worked within the

last three years at one of FQSR's Kentucky Fried Chicken or Taco Bell restaurant franchises

located in the area of Maryland overseen by Tom Chalkley, consisting ofthe restaurants in Prince

Frederick, Kettering, Upper Marlboro, La Plata, Waldorf, and Bryans Road, Maryland, and were

classified as non-exempt from the overtime pay mandates,except those who worked only as either

"Co-Managers" or "Shift Managers" during the entire period. Notice shall issue to all putative

class members other than Brown and Jennings. The Motion will be denied without prejudice as to

the remaining FQSR restaurants in Maryland. A separate Order shall issue.




Date: September 11,2020
                                                     THEODORE D. CHUAN^
                                                     United States District Jud^




                                                19
